DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As explained in 37 C.F.R. 1.121(c), the status of every amended claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). Here, please note that not all claims are marked with a status identifier. In the interests of expediting the case, the unmarked claims have been treated as “Original” and the claims have been examined below accordingly. However, any future amendment should include the correct status identifiers as explained in 37 C.F.R. 1.121(c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-11, 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 10-1833247) in view of Araki (JP 2018/46767), machine translations attached.
For claim 10, Han teaches a device for excluding murder hornets from beehives (note this is an intended use limitation, and Figs. 5-6 show use with a beehive 1 and the pg. 2, ln 10-15 describes preventing wasp intrusion into the beehive, thus, the device is capable of preventing intrusion of other insects of a certain size such as murder hornets), comprising: a front 100 and two sides 200,200, where every face (the front 100 and the two sides 200,200) comprise a mesh material 14,N (Figs. 1 and 4-6 show every face of the device includes a mesh material; pg. 3, ln 30-31 describe metal, providing multiple areas for a bee to pass through to enter the beehive while preventing entry of large sized intruding pests (pg. 3, ln 23-27 and pg. 4, ln 3-4)).
Han is silent about a bottom and a step, where the bottom and the step comprise the mesh material, in use where the step creates a safe cage between an entrance to a beehive and the front.
Araki teaches a device 1 for excluding Murder Hornets from beehives (Abstract; pg. 2, ln 1-2), comprising: a front 12, two sides 14,14, a bottom 11 and a step 13, in use where the step creates a safe cage (interior space formed between refs. 1 and 2 in Fig. 3) between an entrance 24 to a beehive and the front (Fig. 3) in order to stably install the device to the beehive in a securely fixed manner such that there is no risk of it 
For claim 11, Han as modified by Araki teaches (references to Han) where the mesh material comprises a plurality of circular openings (pg. 4, ln 32-34 describes a through hole formed as a circle), where all of the plurality of circular openings are approximately the same size (Fig. 3 shows square openings in ref. 14 being of the same size, thus, the circular shaped openings are also the same size), and where each of the plurality of circular openings has a diameter (pg. 4, ln 32-34).
For claim 14, Han as modified by Araki teaches (references to Han) where the mesh material comprises a plurality of square openings (Fig. 3), where each of the plurality of square openings is approximately equal to all other square openings in the 
For claim 15, Han as modified by Araki teaches (references to Han) where the square height is between 7 and 11 mm (pg. 3, ln 8 describes 7 mm), and where the square width is between 7 and 11 mm (pg. 3, ln 8 describes 7 mm), such that a honeybee worker or a honeybee queen can pass through the square opening but a murder hornet cannot pass through the square opening (pg. 3, ln 8-9 and 23-24, and pg. 4, ln 2-4).
For claim 17, Han as modified by Araki teaches (references to Araki) in use where the safe cage comprises an area bounded by the front, the two sides, the bottom, the step, and a front 23 of the beehive (Fig. 3).
For claim 18, Han as modified by Araki teaches (references to Han) where the mesh material is wire mesh (Figs. 1 and 4-6; pg. 3, ln 30-31 describe refs. 14 and N being made of metal).
For claim 19, Han as modified by Araki teaches (references to Han) where the two sides, the bottom and the step are made from the wire mesh (pg. 3, ln 30-31 describe refs. 14,N being made of metal; Figs. 1 and 4-6 show every face of the device includes the metal wire mesh, providing multiple areas for a bee to pass through to enter the beehive while preventing entry of large sized intruding pests (pg. 3, ln 23-27 and pg. 4, ln 3-4)).
For claim 20, Han as modified by Araki teaches (references to Araki) in use where the two sides wrap around two sides of the beehive 2 (Figs. 2-4), where the bottom wraps under a bottom of the beehive (Fig. 3).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 10-1833247) in view of Araki (JP 2018/46767), as applied to claims 2-5 or claims 10-11, and further in view of Yang (CN 106035138), machine translations attached.
For claim 12, Han as modified by Araki is silent about where the diameter is larger than 7 mm and smaller than 11 mm.
Yang teaches a device for excluding murder hornets from beehives (Abstract and pg. 2, ln 27-36 describe protecting a beehive from a wasp or hornet, thus, the device is capable of preventing intrusion of other insects of a certain size such as murder hornets), where the diameter is larger than 7 mm and smaller than 11 mm (pg. 2, ln 27-36 describes a 10 mm by 10 mm mesh aperture in protective net cover 4 placed around the beehive entrance) in order to effectively prevent entrance of the target pest into the beehive (pg. 2, ln 27-36). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Han as modified by Araki to include where the diameter is larger than 7 mm and smaller than 11 mm as taught by Yang in order to effectively prevent entrance of the target pest into the beehive.
Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 10-1833247) in view of Araki (JP 2018/46767), as applied to claims 10-11 or claims 10 and 14, and further in view of Sakamoto (WO 2016195048), machine translations attached.
For claim 13, Han as modified by Araki is silent about where the diameter is larger than 8 mm and smaller than 10 mm.

For claim 16, Han as modified by Araki is silent about where the square height is 8mm and the square width is 8mm.
Sakamoto teaches a device for excluding murder hornets (pg. 6-7 describe protecting against a large variety of pests, thus, the device is capable of protecting against other insects of a certain size such as murder hornets), where the height is 8mm (pg. 9, ln 4-5) in order to prevent target pests from passing through the mesh opening (pg. 3, ln 33-34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Han as modified by Araki to include where the height is 8mm as taught by Sakamoto in order to prevent target pests from passing through the mesh opening. Please note the openings have equal height and width, as shown by the square openings in Han; thus, in the combination the square height and width are each 8 mm.
Allowable Subject Matter
Claims 1-2 and 6-9 are allowed.
the prior art of record fails to disclose or render obvious a device for excluding murder hornets from beehives as claimed in detail, especially the feature of where the front, the two sides, the bottom and the step each comprises a metal mesh, in combination with the other claimed features.
Han (KR 10-1833247) in view of Araki (JP 2018/46767) teaches a similar device as the claimed invention. However, Han in view of Araki does not specifically teach where the front, the two sides, the bottom and the step each comprises a metal mesh. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Response to Arguments
The 35 U.S.C. 103 rejection of claims 1-2 and 6-9 over Han in view of Araki have been withdrawn due to the 11/28/21 amendments made to these claims.
Applicant's arguments filed 11/28/21 have been fully considered but they are not persuasive. 
Applicant argued the following:
Araki does not disclose the step as claimed in the applicant invention. Araki disclose a beehive protector and basically includes a bottom plate 11 and a front plate an inclined plate 13 formed so as to be inclined upward from the upper end. So, the Applicant submits that the inclined plate 13 in Araki just for attaching to the beehive, and is not similar to the step of the claimed invention. Because: 
(i)   In the claimed invention discloses that the step creates a safe cage between an entrance to the beehive, the front, the bottom, and the two sides giving the honeybees plenty of areas to enter and exit the excluder. 
(ii)  In the claimed invention discloses the safe cage comprises an area bounded by the front, the two sides, the bottom, the step, and a front of the beehive in which they can begin their flight, end their flight, and perform hive maintenance functions such as removing dead insects and cooling the hive without danger of attack from hornets. 
The Applicant further submits that Araki disclose a bee hive protector as solid device without any mesh within to giving entrance to the honeybee. (See page 2, Line 40-46, Araki) 
The Applicant submits that Han disclose the cut-off portion 14 forms a through whole a through hole having a diameter of 7 mm or less. However, the applicant claimed invention discloses the square height is between 7 and 11 mm, and where the square width is between 7 and 11 mm of the mesh. Further the applicant claimed invention discloses each of the plurality of circular openings has a diameter, where the diameter is larger than 7 mm and smaller than 11 mm.
The Examiner respectfully disagrees. In use, Araki’s ref. 13 abuts the front surface of the beehive (see Figs. 3-4; pg. 4, ln 21-28 of machine translation), just as in applicant’s own invention. Araki’s ref. 13 has a structure that serves to keep the front 12 of the device at a distance from the front surface 23 of the beehive, as shown in Fig. 3, such that a space is created therebetween, and thus creates the space or safe cage between an entrance 24 to the beehive and the front 12. Please note that the features In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nevertheless, even if the claims were amended to include these intended use features, the space within the safe cage of the combination device of Han in view of Araki, as shown in Fig. 3 of Araki, is capable of giving the honeybees plenty of space to enter and exit the excluder, begin their flight, end their flight, and perform any hive maintenance functions, including removing dead insects and cooling the hive, without danger of attack from hornets. Therefore, the prior art meets the argued limitation.
It is noted that claim 10 requires only the front to comprise a mesh material, which Han clearly teaches at ref. 100 in Fig. 1 and on pg. 3, ln 23-31. However, as discussed in the above rejection, Han also teaches that all faces 100,200,200 of the device comprise a metal mesh material 14,N, as shown in Figs. 1 and 4-6 and described on pg. 3, ln 23-31. Because Han teaches every face of the device comprises metal mesh material providing multiple areas for a bee to pass through to enter the beehive while preventing entry of large sized intruding pests (pg. 3, ln 23-27 and pg. 4, ln 3-4 of Han), in the combination of Han as modified by Araki, every face comprises the metal mesh material. Every face in the combination includes the front, two sides, bottom and step faces.
 prima facie case of obviousness exists. MPEP 2144.05. Regarding the claimed range of larger than 7 mm and smaller than 11 mm recited in claim 12, Han teaches circular openings as described on pg. 4, ln 32-34, and Yang teaches a 10 mm by 10 mm mesh opening, which falls within the claimed range and thus meets the limitation. Therefore, the prior art meets the argued limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643